EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on June 8, 2022.
The application has been amended as follows: 
	Claim 19 is cancelled.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Jarlkov et al. (WO 2018/001694 A1) and Dudych et al. (US 3,489,529).
Regarding claim 1, Jarlkov et al. discloses a floating tray supported on top of the catalyst bed (see page 3, lines 25-29), the tray (02) is provided with tray sections (02), tray bases (03), fluid distribution elements (04), tray supports (05), wire mesh (06), center tray section (07), outer tray sections (08) and quick release locks (09) (see figures 1-3; page 4, lines 1-22; page 9, lines 21-31), and fixed to the section bases (03) are distribution elements (04) in the shape of pipes (see page 11, lines 1-22) resulting in a device for distributing a fluid, wherein the device feed a fixed catalytic bed of a reactor with a reactant, said device comprising: an upstream fluid conveyer comprising a plurality of pipes each directly receiving a distinct share of said fluid.
Dudych et al. (US 3,489,529) discloses one or more spaced fluid redistribution units (5) having lower grating (7), screen (9), grid (10, a peripheral ring member (11), cross ribs or beam member (12), a suitable perforate plate member (13), a plurality of open-ended tubular section (14) which serve as vapor pipes and also as liquid overflow downpipes, cover plates (15), and a catalyst withdrawal pipe (16) (see figures 1-2 and column 3, line 60 through column 6, line 5) resulting in a device for distributing a fluid, wherein the device feed a fixed catalytic bed of a reactor with a reactant, said device comprising: an upstream fluid conveyer comprising a plurality of pipes each directly receiving a distinct share of said fluid.
The prior art reference fail to disclose or suggest a device comprising: a downstream fluid distributer, a pressure member, wherein the device comprises a manifold for collecting said fluid together, and providing a direct fluidic connection between pipes of said fluid conveyer and said fluid distributer, wherein said pressure member is added on to said fluid conveyer or fluid distributer or manifold.
Claims 2-14 and 16-18 depend on claim 1.
Claim 15 is drawn to a process wherein the device of claim 1 is/are implemented.
Claim 20 is drawn to a process wherein the reactor of claim 11 is/are implemented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 26, 2022, with respect to the objection of claims 1-19 and 112(b) rejection of claim 4 have been fully considered and are persuasive.  The objection of claims 1-19 and 112(b) rejection of claim 4 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774